Citation Nr: 1434843	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  07-05 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for generalized anxiety disorder, rated as 30 percent disabling for the period from May 1, 2006 to December 30, 2007, and as 50 percent disabling for the period from December 31, 2007, to include whether a total disability rating based on individual unemployability (TDIU) is warranted.  

2.  Entitlement to a compensable initial rating for tension headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In March 2008, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In May 2010, the Board remanded the issue of entitlement to a higher initial rating for generalized anxiety disorder for further evidentiary development.  The case was returned to the Board, and in February 2013 the Board issued a decision granting the disability ratings reflected in the first issue on the title page and denying ratings higher than those assigned.  The Veteran appealed that decision.  In August 2013, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand and remanded to the Board the portion of the appeal denying higher ratings for generalized anxiety disorder.

In the August 2013 joint motion for remand the parties agreed that the issue of entitlement to a TDIU had been raised by the record and is part of the Veteran's request for a higher rating for generalized anxiety disorder.  The first issue on the title page has been modified to reflect this development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The first issue in this appeal was remanded by the Court to the Board after additional records were added to the file showing treatment for generalized anxiety disorder during the appeal period.  These records were not in the physical or virtual claims files when the Board issued its February 2013 decision; however, as they were VA treatment records, they were constructively before the Board at the time of its decision and must be considered.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The VA treatment records recently added to the file indicate that the Veteran has had additional thoughts of suicide.  As this may represent a worsening of the Veteran's service-connected generalized anxiety disorder, a current VA examination should be provided to assess the state of that disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).    

As the parties have agreed that a claim for a TDIU is on appeal, additional development should be undertaken.  Specifically, the Veteran should be afforded an opportunity to provide information about the nature of his claimed unemployability and should be issued notice appropriate for such a claim.

With respect to the claim for an initial compensable rating for tension headaches, in March 2014, the Veteran expressed disagreement with the rating assigned in the October 2013 rating decision that awarded service connection for that disability.  However, the Veteran has not yet been issued a statement of the case.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell, 2 Vet. App. 611.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to a compensable initial disability rating for tension headaches, and inform the Veteran of his appeal rights.  This issue should only be returned to the Board if the Veteran perfects the appeal.  

2.  Ask the Veteran to submit a completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3.  Issue the Veteran VCAA notice that includes an explanation as to the information or evidence needed to establish a claim for a TDIU.  

4.  Obtain relevant VA treatment records dating since October 2013.

5.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA mental disorders examination to determine the extent of his service-connected generalized anxiety disorder.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examiner should comment on (1) the current severity of the Veteran's generalized anxiety disorder, and (2) whether the Veteran's service-connected disabilities (generalized anxiety disorder, diabetes mellitus type II, and tension headaches), without consideration of his nonservice-connected disabilities, preclude him from obtaining or maintaining any gainful employment consistent with his education and occupational experience.    

6.  After completing these actions, the AOJ should conduct any other development necessary to adjudicate the claim, to include providing additional VA examinations to address the issue of unemployability if indicated.  

7.  Then, the claim for a higher initial rating for generalized anxiety disorder, to include whether a TDIU is warranted, should be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

